Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-19-00516-CR

                                   Kedreen Marque PUGH,
                                         Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR6053
                        Honorable Stephanie R. Boyd, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED, and the cause is REMANDED to the trial court for further proceedings consistent
with this court’s opinion.

       SIGNED April 15, 2020.


                                                _____________________________
                                                Sandee Bryan Marion, Chief Justice